Citation Nr: 1143823	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-42 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  PTSD is manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, including work or worklike setting and inability to establish and maintain effective relationships.  

2.  Service connection is in effect for PTSD, rated as 70 percent disabling.  

3.  The veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected PTSD. 




CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011). 
  
2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

An October 2007 letter provided the Veteran with notice of the evidence required to substantiate his claim for service connection for PTSD.  This letter advised him what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter also explained how disability ratings and effective dates are determined.  The Board notes that the Veteran was not provided with VCAA notice regarding his TDIU claim; however, there is no prejudice to the Veteran, given the favorable disposition of the TDIU claim.  

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has been afforded VA examinations for his  PTSD.  No VA examination is necessary to decide the claim for a TDIU.    

The Board finds that VA provided the Veteran adequate notice and assistance with regard to the claim on appeal.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of the claims being decided, the Board's decision to proceed in the adjudication of the claims does not prejudice the Veteran in the disposition thereof. Bernard v. Brown, 4 Vet. App. 384, 392- 94   (1993)

II.  Analysis of Claim

A.  Increased rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 , 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7  (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the current level of impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1 (2011). 

In this case, the RO has evaluated the veteran's PTSD as 30 percent disabling pursuant to Diagnostic Code (DC) 9411, which is governed by the General Rating Formula for Mental Disorders. 

Under the rating criteria, a 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with period of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126  (2011).

The GAF scale provides that a score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood and an inability to work.  A score from 41 to 50 reflects serious impairment in social and occupation functioning including an inability to keep a job.  A score from 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupation or school functioning.  A score of 61 to 70 is provided when there are mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 71 to 80 reflects symptoms that are transient and expectable reactions to psychosocial stressors and no more than slight impairment in social, occupational or school functioning. 

The Veteran has appealed the initial rating assigned in the October 2008 rating decision, which granted service connection for PTSD and assigned a 30 percent evaluation.  

A letter from a Vet Center social worker, dated in December 2007, noted that the Veteran was treated for PTSD secondary to his combat experiences in Vietnam.  It was noted that the Veteran exhibited distressing and recurrent vivid re-experiencing of combat traumas, distressing dreams, exaggerated startle response, markedly diminished interest or participation in activities, feelings of detachment and estrangement from others, and difficulty falling and staying asleep every night with severe loss of sleep due to night terrors related to Vietnam.  

The Veteran had a VA examination in October 2008.  The examiner noted that the Veteran's significant military history included mortar attacks, seeing fellow marines killed and wounded, as well as missing body parts,  being involved in the removal of dead onto helicopters and sustaining shrapnel injuries.  With regard to social relationships, the examiner noted that the Veteran had four marriages and four divorces.   It was noted he had one son, with whom he had a good rapport, and a sister and a daughter.  He also had Marine friends that he kept in touch with on a regular basis.  The Veteran reported spending most of his time alone.  He reported that he occasionally saw his sister or daughter.  He avoided crowded or noisy places.  It was noted that there was no history of suicide attempts.  The Veteran did report a history of violence or assaultiveness.  He reported that he was involved in two fights, the last being 12 years prior.  

The examiner noted that the Veteran was clean, neatly groomed and casually dressed.  Psychomotor activity was unremarkable.  Speech was spontaneous, clear and coherent.  The Veteran was cooperative.  His affect was blunted.  His mood was irritable.  The Veteran was oriented to time, place and person.  With regard to judgment, the examiner noted that the Veteran understood the outcome of his behavior.  The examiner described sleep impairment.  The Veteran reported that he slept well with medication, but off medication, he slept about four hours.  He experienced nightmares of combat about three times a week.  The Veteran denied obsessive or ritualistic behavior.  He reported panic attacks that occurred two to three times per week and lasted from seconds to hours.  He reported that it was difficult to function during a panic attack.  The Veteran denied homicidal or suicidal thoughts.  The examiner noted that the Veteran had fair impulse control.  There were no episodes of violence.  He had poor temper control but avoided others to manage his temper.  Remote and recent memory were normal.  The examiner noted that the Veteran is capable of managing his financial affairs.  

It was noted that the Veteran's usual occupation was a charter boat business.  He was not currently employed.  The examiner noted that the Veteran had been retired since 2008.  It was noted that the Veteran was eligible for retirement by age and duration of work.  The examiner diagnosed PTSD and assigned a GAF score of 55.

In an addendum dated in October 2008,  the VA examiner noted that the Veteran mentioned a charter boat business as his usual occupation, but this was somewhat misleading because the Veteran would rent out for charters sometimes to make money.  It was noted that this was never a full-time occupation but was more of a way to supplement income.  The examiner noted that the Veteran had not been able to maintain a regular job since the 1980's as the degree of anxiety and irritability and current panic up to three times a week makes working for or with others very difficult.  The examiner further noted that the Veteran's social avoidance, becoming more irritable and losing his temper when he has to work around, with or for others extremely difficult.  It was noted that he had not had the boat rental for about four years, making it misleading to consider this a usual occupation.   

A VA psychiatry treatment note dated in September 2009 reflects that the Veteran reported progressively worsening symptoms.  He reported constant depression and anxiety, intrusive thoughts and nightmares about the Vietnam War, irritability, avoidance of war reminders, social isolation and difficulty holding a steady job or maintaining a relationship.  The Veteran denied psychotic symptoms or suicidal thoughts.  He reported poor sleep with low energy and severe anhedonia.  It was noted that the Veteran was in the process of a divorce from his fourth wife.  He lived in the Keys for years working on boats.  He reported that he was currently not working and spent most of his time alone.  A GAF of 40 was assigned.

After a careful review of the record, the board finds that the criteria for a 70 percent rating for PTSD have been approximated throughout the appeal period, as it has been shown that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas.  In this regard, the addendum to the October 2008 VA examination indicates that the Veteran experiences symptoms of panic and anxiety which make it difficult for him to work with others.  The 2009 VA psychiatry record also supports a findings of occupational and social impairment with deficiencies in most areas, as the report indicated that the Veteran experiences constant depression, social isolation and difficulty holding a job.  Accordingly, the Board finds that a 70 percent rating is warranted for PTSD throughout the appeal period.  The Board finds that a 100 percent rating is not warranted, as the record does not demonstrate total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

B.  TDIU

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2011). 

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...." 

In determining eligibility for TDIU, the Board must consider and discuss the relevance of the claimant's educational level, prior vocational training and work experience.  See VanMeter v. Brown, 4 Vet. App. 477, 479-80 (1993); Fluharty v. Derwinski, 2 Vet. App. 409, 411   (1992).

The Veteran meets the percentage requirements of § 4.16, as his service-connected PTSD is rated as 70 percent disabling.  In order to prevail in a TDIU claim, the record must also show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability. 

The medical evidence of record indicates that the Veteran is unable to perform a substantially gainful occupation due to his PTSD.  In this regard, the October 2008 VA examination indicated that the Veteran had not maintained full-time employment since the 1980's.  It was noted that, although the Veteran had a boat that he rented out for charters at times, it was not a full-time occupation.  The examiner indicated that the Veteran had a degree of panic and irritability that working for or around others very difficult.  The Board finds that this medical opinion is sufficient to establish that the Veteran's PTSD precludes him from securing gainful employment. The Board therefore concludes that entitlement to a TDIU is warranted. 

C.  Extraschedular considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, No.2008-7135 (Fed.Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

In this case, the Board has determined that the Veteran is unemployable due to PTSD and has awarded a TDIU.  The award of TDIU is effective from January 18, 2008, the date of receipt of the claim.  While the Veteran has marked interference with employment, such has already been appropriately recognized and the application of the regular schedular standards for evaluating his disabilities is not rendered impracticable.  The effect of the Veteran's service-connected disabilities on his employment is adequately contemplated by the assigned TDIU.  Prior to January 18, 2008, the evidence of record did not establish findings of marked interference with employment due to the Veteran's service-connected disabilities, which would warrant referral for an extraschedular evaluation.  Therefore, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227  (1995).


ORDER

A 70 percent rating is granted for PTSD, subject to regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


